Citation Nr: 1106450	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for ear disease, claimed as 
Meniere's syndrome, to include as secondary to service-connected 
hearing loss and/or tinnitus.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel






INTRODUCTION

The Veteran served on active duty from July 1959 to June 1980 and 
from February 1991 to April 1991.  His numerous military awards 
include the Purple Heart with two stars, the Bronze Star medal 
with two stars, the Combat Action Ribbon, and the Navy 
Commendation medal with a combat "V".  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in which the RO, in pertinent part, denied 
service connection for Meniere's syndrome.  

In his August 2006 Form 9 the Veteran requested a hearing before 
a Veterans Law Judge in Washington, D.C.  A May 2008 letter 
informed him that his hearing was scheduled for July 2008; 
however, in correspondence received in June 2008, the Veteran 
indicated that he would be unable to attend the hearing in 
Washington, D.C. and asked that his case be continued without a 
hearing.  

In December 2009, the Board remanded the claim on appeal for 
further development.  

In the December 2009 remand, the Board referred to the RO a claim 
for service connection for headaches, for appropriate action.  
There is no indication that this claim has since been addressed 
by the RO.  The issue of entitlement to service connection 
for headaches has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this matter, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, the claims file reflects that further action on 
the claim on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

In the December 2009 remand, the Board noted that, while service 
treatment records from the Veteran's first period of active duty 
had been associated with the claims file, service treatment 
records from the Veteran's second period of service, from 
February 1991 to April 1991, had not been associated with the 
claims file.  As discussed in the prior remand, in correspondence 
received in May 1991, the Veteran reported that he was having 
dizzy spells and nausea and stated that he last had a complete 
physical examination at Camp Lejeune.  He added that his 
separation physical was conducted on paper only, but that defects 
were noted.  In July 1991, the RO requested all service treatment 
records from the National Personnel Records Center (NPRC).  
However, in listing the dates of service, the RO only indicated 
service from July 1959 to June 1980.  The NPRC responded that all 
available records had been forwarded to the RO in November 1987.  
The RO also asked the NPRC to verify the Veteran's Desert Storm 
service from February to April 1991.  The NPRC indicated that no 
record of Marine Corps service subsequent to June 1980 was found.  
In July 1991, the RO also requested the Veteran's records 
directly from the Naval Hospital at Camp Lejeune; however, no 
response to this request was associated with the claims file.  

Accordingly, as the RO did not specifically request service 
treatment records from February to April 1991 from the NPRC, and 
no response from the Naval Hospital at Camp Lejeune was 
associated with the claims file, the Board remanded the claim, in 
part, so that further attempts could be made to obtain service 
treatment records from the Veteran's second period of service.  
The AMC/RO was instructed to contact the relevant service 
department, and/or any other relevant agency, to obtain service 
treatment records from the Veteran's period of active duty from 
February to April 1991.  If no service treatment records were 
available, that fact was to be documented, in writing, in the 
record, and the Veteran was to be provided notice of that fact.

In February 2010, the RO requested service treatment records from 
the NPRC.  In a February 2010 letter, the RO advised the Veteran 
that his service treatment records for the period of service from 
February 1991 to April 1991 had been requested from the NPRC.  
The RO also asked the Veteran to let it know the name of any 
facilities at which he was treated during that time, as NPRC 
could do a search of the specific facility.  In correspondence 
dated in March 2010, the Veteran reported that he had a complete 
medical examination, during which dizziness was noted, at the 
Camp Lejeune Naval Hospital in January 1991.  He reported that, 
at that time, his dizziness was considered, along with other 
problems, and he was recalled to active duty with a waiver.  He 
asked VA to try to obtain these records.  In this correspondence, 
the Veteran also provided three numbers under which his records 
were held by the Marine Corps: his service number as an enlisted 
member of the Marine Corps, his service number as an officer, and 
his social security number.  

In a March 2010 response, the NPRC furnished two medical reports, 
dated in November 1968 and July 1969.  However, despite the 
instruction in the December 2009 remand, the Veteran was never 
advised that his service treatment records from the second period 
of service were not obtained.  Under 38 C.F.R. § 3.159(e), when 
VA becomes certain that Federal records do not exist or that 
further efforts to obtain them would be futile, then VA must 
provide the veteran with oral or written notice of that fact.  38 
C.F.R. § 3.159(e) (2010).  In addition, while, in March 2010, the 
RO requested service treatment records using the Veteran's 
service number as an officer, service treatment records from the 
Veteran's second period of service have not been requested using 
the Veteran's service number as an enlisted member of the Marine 
Corps or his social security number.  Moreover, despite his March 
2010 correspondence, the RO has not made an additional request to 
the Naval Hospital at Camp Lejeune for service treatment records.  
VA has an obligation to request records directly from this 
treating military facility as the appellant has provided 
sufficient information to identify and locate the potential 
custodian of records.  Sheed v. Derwinski, 2 Vet. App. 256, 259 
(1992).

Accordingly, the Board finds that remand is required so that the 
AMC/RO can make all necessary attempts to obtain service 
treatment records from the Veteran's second period of service.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).

In addition, the Veteran has reported that he was treated at the 
Naval Hospital in Pensacola, Florida for vertigo and nausea 
during flight training in 1970.  In correspondence dated in March 
2010, a fellow servicemember stated that he was in Naval Flight 
Officer training with the Veteran in Pensacola, Florida in the 
spring and summer of 1970, when the Veteran experienced vertigo 
and inner-ear related problems on flights.  Service treatment 
records currently associated with the claims file include a March 
1970 examination performed at the Naval Aerospace Medical 
Institute in Pensacola, Florida; however, records of treatment 
from the Naval Hospital in Pensacola, Florida, to include 
reported treatment for vertigo, have not been requested from that 
facility.  As the claim is being remanded, any outstanding 
service treatment records from this facility should be requested 
by the AMC/RO.  See Sheed, 2 Vet. App. at 259.  

In addition, in December 2009, the claim was remanded, in part, 
to obtain a VA examination and medical opinion regarding the 
Veteran's claimed ear disease.  The Veteran was afforded a VA 
audio examination in December 2009.  In discussing pertinent 
history regarding hearing loss, he denied vertigo.  The diagnosis 
was mild to severe sensorineural hearing loss in both ears.  He 
was afforded a VA ear disease examination in April 2010.  In 
discussing his medical history, the Veteran denied a history of 
vertigo or dizziness.  The physician noted that the Veteran had 
an electronystagmography (ENG) done by an outside physician which 
was nondiagnostic for vestibular disorder.  The examiner 
commented that it was a normal ear examination.  Diagnoses were 
hearing loss and tinnitus.  No peripheral vestibular disorder was 
diagnosed.  

While no peripheral vestibular disorder was diagnosed on VA 
examination in April 2010, the Court has held that the 
requirement of the existence of a current disability is satisfied 
when a veteran has a disability at the time he files his claim 
for service connection or during the pendency of that claim, even 
if the disability resolves prior to adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this 
case, the Veteran filed his claim for service connection in 
October 2005.  

An October 2005 record of treatment from the Veteran's private 
physician, Dr. K., reflects an impression of vestibular 
dysfunction.  An October 2005 treatment record from Winchester 
Ear, Nose, and Throat included an assessment of "I think he 
might have Meniere's disease."  An ENG was ordered to rule out 
any otologic causes.  A November 2005 record of follow-up 
treatment included an assessment of "When he talks about his 
issues, it really sounds like it is a Meniere's."  During VA 
treatment in January 2006, the diagnosis was dizziness/vertigo.  
The Veteran underwent a cardiology consult later in January 2006 
because of dizziness, minimal abnormalities on ECHO and SVT on 
Holter.  The physician noted that the Veteran's private primary 
care physician felt that he had Meniere's disease.  The 
impression was that the dizziness was not from a cardiovascular 
source, based on his history and the results of cardiovascular 
testing, but, that the Veteran's clinical symptoms supported 
Meniere's disease.  A January 2010 record of treatment from Dr. 
K. reflects an impression of vestibulitis.  The Veteran returned 
with complaints of dizziness the following month.  The impression 
was vestibulitis/benign positional vertigo.  The Veteran received 
emergency department treatment for dizziness in January 2010.  
Records of this treatment indicate that MRI of the brain revealed 
no evidence of significant etiology to explain the Veteran's 
dizziness.  The discharge diagnoses were evaluation of dizziness 
and vertigo/labyrinthitis.  

Because the April 2010 VA examiner did not address the post-
service complaints of dizziness, documented in the record, or the 
findings of vestibular dysfunction, Meniere's disease, vertigo, 
vestibulitis, and labyrinthitis, the claims file should be 
returned to him to obtain a supplemental opinion which considers 
and addresses these findings.  The AMC/RO should arrange for the 
Veteran to undergo VA examination only if the physician who 
conducted the April 2010 VA examination is not available, or the 
designated physician is unable to provide the requested opinion 
without examining the Veteran.

Furthermore, the record suggests that additional records of VA 
treatment pertinent to the claim on appeal may be available.  In 
correspondence dated in March 2010, the Veteran stated that most 
of his treatment for hearing loss and tinnitus had been at the 
Martinsburg VA Medical Center (VAMC).  The most recent records of 
treatment from this facility currently associated with the claims 
file are dated in August 2007.  As any records of VA treatment 
since August 2007 are potentially pertinent to the appeal and 
within the control of VA, they should be obtained and associated 
with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 
(1994).  During VA treatment in June 2005, the Veteran reported 
that he started to have dizziness on June 24, 2005, and that he 
went to his local emergency room on June 26, 2005, where he had 
several tests run which were all negative.  While this treatment 
record reflects that the Veteran had his records with him, 
records from this emergency room visit have not been associated 
with the claims file.  In addition, in his March 2010 
correspondence, the Veteran stated that he had been treated at 
Shenandoah County Hospital.  While records of treatment from Dr. 
K. include a surgical pathology report from Shenandoah County 
Memorial Hospital, dated in June 1994, as the claim is being 
remanded, the AMC/RO should take the necessary steps to obtain 
any additional pertinent treatment records from this facility.  
  
As a final matter, the Board points out that, as noted above, the 
Veteran is represented by the Virginia Department of Veterans 
Services.  While the Virginia Department of Veterans Services was 
furnished a copy of the November 2010 supplemental statement of 
the case, the claims file does not contain a VA Form 646 
(Statement of Accredited Representative in Appealed Case) or 
similar statement from the Veteran's representative since the 
December 2009 remand.  On remand, the Veteran's representative 
should be given an opportunity to review the case and provide 
written argument on the Veteran's behalf.  See 38 C.F.R. § 20.600 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the relevant 
service department, and/or any other 
relevant agency, to include contacting the 
Camp Lejeune Naval Hospital, to obtain 
service treatment records from the 
Veteran's period of active duty from 
February to April 1991, as well as any 
examination conducted in January 1991.  The 
AMC/RO should also request any outstanding 
records of treatment from the Naval 
Hospital in Pensacola, Florida, dated in 
1970.  The AMC/RO is advised that the 
Veteran has reported that his medical 
records are listed under two service 
numbers as well as his social security 
number, as reflected in correspondence 
dated in March 2010.  Requests under each 
number should be accomplished, as 
appropriate.  

If no additional service treatment records 
are available, that fact should be 
documented, in writing, in the record, and 
the Veteran should be provided notice of 
that fact.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for ear disease.  Of particular 
interest are records of emergency room 
treatment dated in June 2005, records of 
treatment from Shenandoah County Memorial 
Hospital, and records of treatment from the 
Martinsburg VAMC, since August 2007.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should forward the claims file to 
the physician that conducted the April 2010 
VA examination, if available, for a 
supplemental medical opinion.  The claims 
folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.

Considering and addressing the Veteran's 
complaints of dizziness, and post-service 
findings of vestibular dysfunction, 
Meniere's disease, vertigo, vestibulitis, 
and labyrinthitis, the examiner should 
offer an opinion as to whether the Veteran 
has been shown to have a diagnosed ear 
disease at any time since his October 2005 
claim for service connection.  If the 
physician opines that the Veteran has been 
shown to have a diagnosed ear disease at 
any time since October 2005, he should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the such ear 
disease was incurred or aggravated as a 
result of active service; or in the 
alternative, whether it is at least as 
likely as not (50 percent or greater 
probability) that such ear disease was 
caused or aggravated by service-connected 
hearing loss or tinnitus.  Adequate reasons 
and bases are to be provided in support of 
any opinion rendered.  

If further examination of the Veteran is 
deemed necessary, the AMC/RO should arrange 
for the appellant to undergo VA examination 
to obtain the above-noted opinion.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
Veteran, and a notation to the effect that 
review of the claims file took place should 
be included in the report of the physician.  
The examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to submit written or other 
argument in response thereto before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


